Citation Nr: 0612683	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  96-49 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial compensable evaluation for right 
chronic maxillary sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1980, from December 1990 to September 1991, and from 
October 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
right chronic maxillary sinusitis, with an initial rating of 
zero percent.
 
The veteran testified at a Travel Board hearing chaired by 
the undersigned Acting Veterans Law Judge sitting at the RO 
in June 2003.  A transcript of that hearing has been 
associated with his claims file.

In August 2004, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the service-connected right 
chronic maxillary sinusitis was not shown to be productive of 
more than sinusitis with x-ray manifestations and only mild 
or occasional symptoms.

2.  Beginning on October 7, 1996, the service-connected right 
chronic maxillary sinusitis is not shown to be productive of 
more than sinusitis that is detected by X-ray only.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of zero 
percent for the service-connected right maxillary sinusitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6514 
(1996 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

More recently, the Court has also stated that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for an initial rating 
higher than zero percent for his service-connected right 
maxillary sinusitis by means of a letter issued in September 
2004.  The veteran has thus received adequate VCAA notice.  
See Short Bear v. Nicholson, 19 Vet. App. 341 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claim for an initial rating higher than zero 
percent for his service-connected right chronic maxillary 
sinusitis.  He was not provided with notice of the type of 
evidence necessary to establish an effective date or rating 
for the disability on appeal.  Notice as to the assignment of 
an effective date or rating is not required in this case 
because no effective date is being assigned by the Board in 
relation to the matter on appeal, which is being denied.  The 
veteran is thus not prejudiced by the lack of this element of 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after the issuance of the initial decision 
from which this appeal arose, delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006).  Moreover, there has been no allegation 
of prejudice in this case on account of the timing of the 
VCAA notice given and, insofar as it is clear from the record 
that the veteran has been made fully aware of what is needed 
to substantiate his claim prior to its final adjudication by 
VA, he has not been prejudiced because he has been provided 
"a meaningful opportunity to participate in the adjudication 
process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matter on appeal and has had the veteran examined, in order 
to ascertain the current severity of his service-connected 
disability.  There is no suggestion on the current record 
that there remains evidence that is pertinent to the matter 
on appeal that has yet to be secured.  Thus, the appeal is 
ready to be considered on the merits.


II.  Applicable law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.   

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  

The entire history of the service-connected is reviewed when 
determining disability evaluations.  See generally 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, in cases such as the present one, where the original 
rating assigned is being appealed, consideration must be 
given to whether higher ratings (staged ratings) may be 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, the diagnostic 
codes addressing service-connected respiratory disabilities, 
to include sinusitis, were revised, effective October 7, 
1996.  In light of these changes, the Board has considered 
whether an increased evaluation may be warranted under either 
the old or new version of the applicable diagnostic code.  
The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).

Under the criteria in effect prior to October 7, 1996, 
Diagnostic Code 6514 provided a noncompensable (zero percent) 
evaluation for sinusitis with x-ray manifestations and only 
mild or occasional symptoms.  Moderate sinusitis with 
discharge, crusting or scabbing, and infrequent headaches, 
warranted a 10 percent evaluation, while severe sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, and purulent discharge or crusting 
reflecting purulence, warranted a 30 percent evaluation.  38 
C.F.R. § 4.97, Diagnostic Code 6514 (1996).

Also under the old criteria, postoperative chronic sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms following 
repeated operations warranted a maximum rating of 50 percent.  
38 C.F.R. § 4.97, Diagnostic Code 6514 (1996).

Under the criteria in effect after October 7, 1996, 
Diagnostic Code 6514 provides that a zero percent rating is 
warranted for sinusitis that is detected by X-ray only.  38 
C.F.R. § 4.97, Diagnostic Code 6514 (2005).

A 10 percent evaluation is warranted when there are one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6514 (2005).

A 30 percent evaluation is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  (An incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.)  38 C.F.R. § 4.97, Diagnostic Code 6514 (2005).

A maximum rating of 50 percent is warranted following radical 
surgery with chronic osteomyelitis, or when there is near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6514 (2005).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  A veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Legal analysis

The record shows that the March 1996 grant of service 
connection for right chronic 
maxillary sinusitis was based on the evidence then of record, 
to include a March 1996 VA medical opinion.  The assignment 
of an initial rating of zero percent was based on the most 
recent medical evidence at the time, which consisted of the 
reports of VA nose/sinuses and general medical examinations 
conducted in July 1992.

The July 1992 VA examination reports reveal complaints of 
post-nasal drip, nasal stuffiness, and difficulty breathing, 
and objective findings of a small retention cyst of the floor 
of the right maxillary antrum and slight congestion of the 
inferior, middle, and superior turbinates, with no other 
sinus pathology noted.  X-rays showed right chronic maxillary 
sinusitis.

October 1995 VA records indicate that the veteran underwent a 
septoplasty for a nasal septum deviation.

The medical evidence does not show that, prior to October 6, 
1996, the service-connected right chronic maxillary sinusitis 
was manifested by at least moderate sinusitis with discharge, 
crusting, or scabbing, or infrequent headaches.  Rather, 
prior to that date, the veteran's right chronic maxillary 
sinusitis was shown to be more consistent with the criteria 
of sinusitis with x-ray manifestations and only mild or 
occasional symptoms.  Thus, the criteria for the next higher 
rating was not met prior to October 6, 1996.

Accordingly, the Board finds that the medical evidence, when 
viewed in its entirety, does not support the assignment of an 
initial compensable rating prior to October 6, 1996, as the 
criteria for such a rating, under the old version of 
Diagnostic Code 6514, are not met.

In reviewing the medical evidence produced since the new 
version of Diagnostic Code 6514 went into effect, the Board 
notes that, on VA nose, sinus, larynx and pharynx examination 
in April 2001, the veteran complained of nasal stuffiness and 
occasional sneezing episodes, and reported recurring 
interference with breathing through the nose.  Physical 
examination revealed no purulent discharge, tenderness, or 
crusting of the sinuses, and the examiner noted that the 
veteran had nasal obstruction only when the turbinates were 
congested.  The diagnoses were "post-septoplasty status," 
allergic rhinitis, and normal nasal parasinuses X-ray.

A June 2001 VA primary care note indicates that the veteran's 
nasal septum was normal, that mucosa was pink, and that no 
discharges were observed.  X-ray of the paranasal sinuses 
showed a normal study.

At the June 2003 hearing, the veteran testified in relevant 
part that he was not breathing correctly.  He stated that he 
had headaches four to five times a week and reported using an 
inhaler to help his sinus problem.  He indicated that he had 
not had episodes of incapacity that required him to stay in 
bed.  

A September 2003 VA pulmonary record indicates that the 
veteran reported no improvement in his rhinitis symptoms.  
The examiner stated that the veteran's symptoms were probably 
caused by his use of Afrin.  The veteran was instructed to 
discontinue use of the medication.

A May 2004 VA X-ray of the paranasal sinuses showed well-
pneumatized paranasal sinuses with minimal mucoperiosteal 
thickening at the floor of the right maxillary sinus.  The 
osteomeatal units were patent.  There was hyperplasia of the 
nasal turbinates, and right-sided deviation of the nasal 
septum.  The impression was minimal mucoperiosteal thickening 
of the floor of the right maxillary sinus, and hypertrophy of 
the nasal turbinates, with rhinitis.

A November 2004 VA pulmonary record indicates that the 
veteran had no significant hypertrophia of the turbinates.

On VA nose, sinus, larynx, and pharynx examination in July 
2005, the veteran complained of recurrent nasal stuffiness 
and shortness of breath, but denied any periods of 
incapacitation.  Physical examination, however, revealed no 
purulent or watery discharge, tenderness, crusting, nasal 
obstruction, speech impairment, or disease of the soft 
palate.  There were small nasal polyps, but the nasal prongs 
were normal in size, color, and consistency, and the nasal 
septum was in the midline.  The nose had completely normal 
nasal mucosa, and an X-ray showed mild inflammatory changes 
of the maxillary sinuses, mostly chronic.

The diagnosis was chronic bilateral maxillary sinusitis.  The 
examiner stated that the veteran did not have a severe case 
of maxillary sinusitis, just bilateral chronic sinusitis that 
caused no impairment.  The examiner also stated that, in his 
opinion, the veteran's bilateral chronic maxillary sinusitis 
was very mild at present and that, if the condition had ever 
been severe in the past, then his sinus pathology had 
improved.

The report of VA X-rays of the veteran's sinuses obtained in 
July 2005 confirms the above medical findings.  Specifically, 
this report indicates that there were mild inflammatory 
changes of the maxillary sinuses, which were mostly chronic, 
representing only a "minor abnormality."

Following a careful review of the evidence, the Board finds 
that, for the period after October 7, 1996, the evidence 
warrants no more than a noncompensable rating for the 
veteran's sinusitis condition.  The evidence shows that, 
since that date, the veteran's right chronic maxillary 
sinusitis has been more consistent with the criteria of 
sinusitis that is detected by X-ray only.

The medical evidence does not show that the veteran had one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, so as to warrant the next higher rating of 10 
percent.   In fact, the veteran has denied any incapacitating 
episodes, there is no evidence of headaches, pain, or 
purulent discharge or crusting, and the physician who 
examined the veteran in July 2005 specifically stated that 
the veteran's chronic sinusitis caused "no impairment" and 
that it was "very mild at present."

Thus, the medical evidence is clearly more consistent with 
the criteria of sinusitis that is detected by X-ray only, 
which warrants no more than a noncompensable disability 
evaluation.  Accordingly, the medical evidence, when viewed 
in its entirety, does not support the assignment of an 
initial compensable rating as of October 6, 1996, as the 
criteria for such a rating are not met. 

In view of all of the above, the Board concludes that the 
criteria for an initial disability evaluation in excess of 
zero percent for the service-connected right maxillary 
sinusitis are not met.  The claim for a higher initial rating 
for this disability has failed and must accordingly be 
denied.

Additionally, since the evidence is not in relative 
equipoise, the benefit of the doubt doctrine is not of 
application to this matter.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration of the claim on appeal.  
Specifically, it has not been objectively shown that the 
veteran's service-connected maxillary sinusitis causes marked 
interference with employment or the need for frequent 
hospitalization.  Accordingly, it is not necessary to refer 
this case to the Under Secretary for Benefits, or the 
Director of the Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating in excess of zero percent for the service-
connected right chronic maxillary sinusitis is denied.  


____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


